 

Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the last date of signature below (the “Effective Date”) by and between MG 400
LOGUE, LLC, a Delaware limited liability company (“Landlord”), and QUOTIENT
TECHNOLOGY INC., a Delaware corporation, formerly known as Coupons.com
Incorporated (collectively, “Tenant”), with reference to the following facts:

A.DIVCO WEST REAL ESTATE SERVICES, INC. (“Original Landlord”) and COUPONS, INC.
(“Original Tenant”) entered into that certain Lease, dated August 11, 2006 (the
“Original Lease”), whereby Original Landlord leased to Original Tenant the
entire building, containing approximately 42,200 rentable square feet (the
“Premises”), which is located at 400 Logue Avenue, Mountain View, California
(the “Building”). The Original Lease was amended by that certain First Lease
Amendment, dated March 19, 2009 (the "First Amendment"), by and between the
Original Tenant and MSCP LOGUE, LLC, as successor in interest to the Original
Landlord ("First Intermediate Landlord"), and by that certain Second Lease
Amendment dated February 25, 2015 (the “Second Amendment”), by and between
COUPONS.COM INCORPORATED, as successor by merger to the Original Tenant, and 400
LOGUE LLC, as successor in interest to the First Intermediate Landlord (“Second
Intermediate Landlord”). The Original Lease as amended by the First Amendment
and the Second Amendment is referred to herein, collectively, as the “Lease”.

B.Landlord has acquired all right, title and interest in and to the Project (as
defined in the Lease) and has assumed the landlord’s obligations under the
Lease.

C.Tenant has assumed the obligations of Original Tenant as the tenant under the
Lease.

D.The Lease Term is currently scheduled to expire on December 31, 2020. Landlord
and Tenant now desire to further amend the Lease to extend the Lease Term, and
otherwise modify the Lease in accordance with the terms and conditions set forth
below.

E.All capitalized words not defined herein shall have the same meaning as in the
Lease.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.Landlord’s Address. Section R of the Summary of Basic Lease Terms in the Lease
is hereby amended to provide that Landlord’s address for notices and payment of
Rent is:

 

Address for Notices:

 

Address for payment of Rent:

MG 400 Logue, LLC

c/o Miramar Capital

100 Wilshire Blvd., Suite 650

Santa Monica, CA 90401

Attn.: Asset Management

 

MG 400 Logue, LLC

c/o JLL

3255 W. March Lane, Suite 105A

Stockton, CA 95219

 

 

 

 

--------------------------------------------------------------------------------

 

2.Lease Term. Section 1.18 of the Lease and Section J of the Summary of Basic
Lease Terms are hereby amended to provide that the Lease Term is extended for a
period of twelve (12) months (the “Extension Term”) commencing January 1, 2021
(the “Extension Term Commencement Date”) and ending December 31, 2021 (the
“Extension Term Expiration Date”). Tenant acknowledges that it has no options to
extend the Lease Term.

3.Rent.

3.1Base Rent. Section K of the Summary of Basic Lease Terms is hereby amended to
provide that Tenant shall pay Base Rent for the Premises as follows, commencing
on the Extension Term Commencement Date:

 

Months During Extension Term

Monthly Base Rent

Monthly Rental Rate Per

Rentable Square Foot

January 1, 2021 – December 31, 2021

$101,280

$2.40

 

3.2Additional Rent. During the Extension Term, Tenant shall continue to pay any
and all Additional Rent payable under the Lease in accordance with the terms and
conditions of the Lease.

4.Tenant’s Liability Insurance Minimum. Section Q of the Summary of Basic Lease
Terms is hereby amended to provide that the amount of the Tenant’s Liability
Insurance Minimum is hereby increased from Fifty Thousand Dollars ($50,000.00)
to One Million Dollars ($1,000,000.00). Concurrently with Tenant’s execution of
this Amendment, Tenant shall provide Landlord with updated certificate of
insurance policies reflecting the modification in coverage amounts as provided
for in this Paragraph 4.

5.Condition of the Premises. Tenant confirms that it is currently in possession
of the Premises pursuant to the Lease and that the same is, to Tenant’s
knowledge, in good condition and repair. Tenant agrees that Landlord shall not
be required to perform any remodel, refurbishment or improvement of the
Premises, nor to otherwise fund improvements for the Premises in any manner
whatsoever in connection with this Amendment. Tenant further acknowledges that,
except as expressly provided in the Lease and this Amendment, neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the improvements, refurbishments, or alterations
therein, if any, or the Project, or with respect to the functionality thereof or
the suitability of any of the foregoing for the conduct of Tenant’s business.

6.Confirmation. Tenant acknowledges and agrees that all free rent and any other
concessions required under the Lease have been granted, used, and otherwise
satisfied and that Tenant has no offset, claim, recoupment or defense against
the payment of rent and other sums payable under the Lease and the performance
of Tenant’s other obligations under the Lease.

 

2

--------------------------------------------------------------------------------

 

7.CASp Inspection Disclosure. Pursuant to Section 1938 of the California Civil
Code, Landlord hereby advises Tenant that neither the Premises nor the Building
has undergone an inspection by a Certified Access Specialist. As such, Landlord
hereby advises Tenant as follows:

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

The foregoing statements are provided solely for the purpose of complying with
California Civil Code Section 1938 and shall not affect the Landlord’s and
Tenant’s respective responsibilities for compliance with any design and
construction-related accessibility obligations as provided in the Lease. If
Tenant elects to cause a CASp inspection, then the same shall be performed at
Tenant’s sole cost and expense, and the cost of making any improvements,
alterations, modifications and/or repairs necessary to correct violations of
construction-related accessibility standards within the Building resulting from
Tenant’s requested CASp inspection shall be at Tenant’s cost and expense.

8.Brokers. Landlord and Tenant each represents to the other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, except for Jones Lang LaSalle Brokerage, Inc. and Cushman &
Wakefield of California, Inc. (“Brokers”), and it knows of no other real estate
broker or agent who is entitled to a commission of finder’s fee in connection
with this Amendment. Each party shall indemnify, protect, defend, and hold
harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including reasonable attorney fees)
for any leasing commission, finder’s fee, or equivalent compensation alleged to
be owing on account of the indemnifying party’s dealing with any real estate
broker or agent other than the Brokers. The terms of this Paragraph 8 shall
survive the expiration or earlier termination of the Lease.

9.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to constitute an original, but all or which, when taken
together, shall constitute one and the same instrument. Facsimile or e-mail
signatures (for example, through use of a Portable Document Format or “PDF” File
or “Docusign”) shall be valid and binding.

10.No Further Modifications. Except as expressly provided in this Amendment, the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

 

 

 

[Signature on following page]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
dates set forth below.

Tenant:

QUOTIENT TECHNOLOGY INC.,

a Delaware corporation

 

By:

 

/s/Scott Raskin

Name:

 

Scott Raskin

Title:

 

President

Date:

 

August 3, 2020

 

 

Landlord:

MG 400 LOGUE, LLC,

a Delaware limited liability company

 

By:

 

/s/ Jae Yi

Name:

 

Jae Yi

Title:

 

Authorized Signatory

Date:

 

August 3, 2020

 

 